Opinion issued April 8, 2014




                                      In The

                               Court of Appeals
                                     For The

                            First District of Texas
                             ————————————
                               NO. 01-13-00867-CV
                             ———————————
                    GLOBAL PARAGON, INC., Appellant
                                        V.
 GP-PINE TERRACE, LLC, LIOR DE PICCIOTTO, AND JOSEPH ARIE
                       LEVY, Appellees


                    On Appeal from the 164th District Court
                             Harris County, Texas
                       Trial Court Case No. 2013-49673


                            MEMORANDUM OPINION

      Appellant, Global Paragon, Inc., has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of

appellant to file brief).   After being notified that this appeal was subject to

dismissal, appellant did not adequately respond. See TEX. R. APP. P. 42.3(b)
(allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                            2